Citation Nr: 0620266	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-38 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1944 through 
May 1946.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from May 2003 and August 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.

The issue regarding service connection for asbestosis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's low back disability was not incurred in or the 
result of any incidence of service.  


CONCLUSION OF LAW

The low back disability was not incurred in, or the result of 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. §  3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  In the present appeal, the veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran concerning this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board concludes below that the preponderance of 
the evidence is against the appellant's claim for service 
connection.  Thus any question as to the appropriate 
disability rating and effective date to be assigned is 
rendered moot.

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in December 2002 that provided 
the notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist him in obtaining pertinent evidence and medical 
records to support the veteran's claim as well as requested 
that the veteran submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

The Board notes that the veteran's available service medical 
records have been obtained, as have the pertinent VA and 
private medical records identified by the veteran.  The 
veteran also indicated that he had x-rays performed at 
Chelsea Naval Hospital in Massachusetts.  However, after 
requesting the records, the VA was informed by the hospital 
that no records for the veteran existed.  Furthermore, the VA 
attempted to obtain records from the Social Security 
Administration (SSA), but was notified that any records the 
SSA had for the veteran had been destroyed.  The veteran has 
not identified any outstanding evidence and the Board is 
similarly unaware of any such evidence.  Therefore, the Board 
is satisfied that the VA has complied with the duty to assist 
requirements of the VCAA.  

Thus, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.



Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease or disability during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  


History and Analysis

The veteran alleges that he injured his back during service 
while his ship, the USS Arkansas, was stationed in Boston, 
Massachusetts in 1944.  

Upon review of the service medical records, the Board notes 
that that there is no mention of any complaints of, or 
treatment for, a back injury during service.  The veteran's 
physical examination upon enlistment, dated February 1944, 
notes a normal spine.  The veteran contends that he injured 
his back during service and was treated at a naval hospital, 
and put on light duty during the fall of 1944.  However, 
there is no mention of any such injury or treatment in the 
record.  Moreover, the veteran served on active duty until 
May 1946, when he was discharged.  Upon discharge, the 
veteran's separation examination in May 1946 noted a normal 
spine.  Furthermore, there is no evidence that the veteran 
complained of, or sought treatment for, any back disability 
within one year after discharge from service.  

The veteran submitted VA outpatient and private medical 
records to substantiate his claim.  These records can be 
summarized as follows.  The records clearly show complaints 
of, and treatment for, a long-standing back disability, 
including, a diagnosis of degenerative disc disease at the 
L5-S1 with left radiculopathy and degenerative disc disease 
of the cervical spine.  See Dr. M.C.P.'s treatment records 
dated March 2002, and x-rays of the cervical spine dated 
April 2002.  

However, the medical records also contain history given by 
the veteran of a work-related fall in 1977, in which the 
veteran injured his back.  See Veteran's statements dated 
July 1980, and October 1980, and treatment records dated 
April 1987, April 1999, and March 2002.  The veteran further 
maintained that he retired from his job due to his work-
related fall and subsequent back injury.  See Treatment 
records dated May 1987.  Interestingly, while these records 
contain a history of a work-related fall and back injury in 
1977, they are silent as to any history of a back injury 
incurred during the veteran's military service.

While the VA outpatient and private medical records show 
complaints of back pain and treatment for a back disability, 
there is no objective medical evidence that the veteran's 
back disability was caused during active service, or that the 
disability manifested within one year after discharge from 
service.  Furthermore, the first indication of any complaints 
of back pain, or treatment for any back injury was in 1977, 
nearly 30 years after the veteran's discharge from service.  
Finally, the veteran's own assertions are the only evidence 
indicating that his current disability is related to an 
incidence of service.  As a lay person, the veteran lacks the 
capacity to provide evidence that requires specialized 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).   

Thus, the evidence of record does not show that the veteran 
developed a back disability until many years after service.  
The evidence also does not show that the veteran's back 
disability was caused by or aggravated by any incidence of 
service.  Accordingly, the preponderance of the evidence is 
against entitlement to service connection for a back 
disability.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a low back disability is denied.


REMAND

The veteran maintains that his exposure to asbestos while he 
was stationed on the USS Arkansas, caused and/or contributed 
to his asbestosis.  He alleges that the ship was "loaded 
with asbestos."  

The VA Adjudication Procedure Manual (M21-1) reports that in 
some circumstances naval service aboard ship is a risk factor 
for asbestos exposure (see M21-1, Part VI, par. 7.21(b)(2)). 
The Manual further provides that exposure to asbestos may 
cause illness even when the exposure period was as little as 
a month or two or the veteran only had indirect exposure (see 
M21-1, Part III, par. 5.13(a)), and provides that the latent 
period varies from ten to forty-five or more years between 
first exposure and development of disease (id.).

The record shows that the veteran served as "seaman, first 
class" aboard the USS Arkansas during World War II (1944 -
1945).  However, the record fails to specifically identify 
whether asbestos was present on the USS Arkansas at the time 
the veteran was stationed aboard the ship.  Further, the 
record fails to verify all of the veteran's military 
occupational duties aboard the ship, which is information 
necessary to determine the veteran's potential level of 
exposure to asbestos while stationed aboard the ship.  In 
order to determine whether the veteran was exposed to 
asbestos while aboard the USS Arkansas, and if so, the extent 
of his exposure, the relevant naval records should be 
requested.

The record also shows that the veteran has both pre-service 
and post-service exposure to asbestos due to working in a 
shipyard prior to service, and while working as a mechanic 
and as an electrician after service.  If exposure to asbestos 
in service is shown, the veteran should be scheduled for a VA 
examination to determine whether it is as likely as not that 
his in service exposure to asbestos caused and/or contributed 
an asbestos related disease, including asbestosis. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917, and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and; 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and; 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence needed to establish both a disability 
rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should provide the appellant with 
a VCAA notice of the information and 
evidence necessary to substantiate his 
claim for service connection for 
asbestosis, including, notice of what 
evidence, if any, the claimant is 
expected to obtain and submit, and what 
evidence will be retrieved by VA, as well 
as notice that he should provide any 
evidence in his possession that pertains 
to the claim.  See Quartiuccio v. 
Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  Notice 
of the type of evidence necessary to 
establish a disability rating and an 
effective date in the event that service 
connection is awarded should also be 
provided.  Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. March 3, 2006).

2.	The AMC should further develop the record 
to determine whether military records 
demonstrate evidence of asbestos exposure 
during service.  The AMC should (1) 
request the relevant records to determine 
whether or not asbestos was present 
aboard the USS Arkansas; (2) Obtain the 
veteran's complete service personnel file 
and any other relevant record for the 
purpose of determining the specific 
duties of the veteran while aboard the 
USS Arkansas and whether those duties 
would have subjected the veteran to 
asbestos exposure.

3.	If it is determined that the veteran was 
exposed to asbestos, schedule him for an 
appropriate VA examination.  After 
examining the veteran and reviewing the 
claims file, the physician should provide 
an opinion as to whether it is as likely 
as not that the veteran's asbestosis or 
any other asbestos related disease is a 
result of his in-service asbestos 
exposure.  

4.	After the foregoing, the AMC should 
readjudicate the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case and given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


